DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.

Status of Claims
Claims 1, 9, and 17 have been amended, and claim 18 has been canceled in the response filed February 14, 2022.
Claims 1-17 and 19-21 are pending.
Claims 1-17 and 19-21 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 25.
Examiner Note: Claims 17 and 21 are labeled as “previously presented.” However, claims 17 and 21 are not the same as the most recent previously entered claims 17 and 21, filed August 27, 2021. Therefore, Examiner is treating current claims 17 and 21, filed February 14, 2022, as “currently amended.”
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 recites: “a medium of the customer” in line 4. “The customer” renders the claim indefinite because there is insufficient antecedent basis for this limitation in the claims. Therefore, claim 17 is rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-12, 14-17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 1-4 and 6-8, is directed to a machine. Additionally, the method, as claimed in claims 9-12 and 14-16, is directed to a process. Furthermore, the non-transitory computer readable medium, as claimed in claim 17, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of product marketing. Specifically, representative claim 9 recites the abstract idea of: 
performing communication indicating a type of a product, reading the first information stored at a location that is separated from the product; and
acquiring second information of the product, based on reading the first information, and outputting the second information for use by a store employee to produce an indication for the store employee indicating a place at which the product is located.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 9 recites the abstract idea of product marketing, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 9 is a certain method of organizing human activity because a store employee acquiring second information of a product using first product information is a sales activity. Furthermore, providing an indication to a store employee regarding the location of a product is managing personal behavior. Thus, representative claim 9 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 9 includes additional elements such as an electronic communication, a computer, a medium of a customer, a storage area, and a first output apparatus.
FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of product marketing occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 9 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 9 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 9 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 9 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the 2019 PEG, there are no meaningful limitations in representative claim 9 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 9 is ineligible. 
Dependent claims 10-12 and 14-16 do not aid in the eligibility of independent claim 9. For example, claim 10 merely further defines the abstract limitations of claim 9. Additionally, claims 11-12 and 14-16 merely provide further embellishments of the limitations recited in independent claim 9. 
Furthermore, it is noted that claims 14 and 15 include additional elements of a second output apparatus and a product registration terminal. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 10-12 and 14-16 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking machines, claims 1-4, 6-8, and 18-21 and claim 17 remain only broadly and a sales operations assistance system, a store employee terminal, at least one hardware processor, a communication unit, a notification unit, and a writing unit, and claim 17 incudes additional elements of a non-transitory computer readable medium, a program, and a computer. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, claims 1-4, 6-8, and 17-21 are rejected for at least similar rationale as discussed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et. al. (US 20170061525 A1, herein referred to as McCoy) in view of Zises (US 20140156459 A1, herein referred to as Zises).

With respect to claim 1, McCoy discloses:
A sales operations assistance system comprising {McCoy, see at least: fig 2, #200; [0018] a user (e.g., customer or store associate) can find an item or group of items by selecting criteria on an in-store display device (e.g., kiosk) and/or on the user's mobile device, which triggers a specialized ‘tag’ device attached to the product(s) to selectively provide a visual, audio, and/or haptic response}:
a medium that has a storage area that stores first information that indicates a type of a product {McCoy, see at least: fig 2, #222; [0019] the information about the product that gets stored on each tag device can be updated intermittently by scanning a UPC barcode on the tag device}; and
a store employee terminal for operation by a store employee, wherein the store employee terminal comprises at least one hardware processor configured to implement {McCoy, see at least: fig 1B; fig 2, #122, 124; fig 5; [0035] The remote devices 122, 124 of the individual users (e.g., customers, store associates) include a user device software application of the system 200 to provide a user interface that prompts the user to provide criteria data to send to the data processing unit, process data received from the data processing unit (e.g., such as data pertaining to determined items, including the code associated with such items); [0029] the user remote devices 122, 124 can include mobile communication devices such as smartphones, tablets, and wearable communication devices (e.g., smartwatches, smartglasses, etc.), whereas in other embodiments the user remote devices 122, 124 can include desktop and laptop computers; [0031] an example embodiment of a computer 100 of the computers or severs 112, 114 and/or the remote devices 122, 124 can include a central processing unit, memory unit, and input/output unit}:
a communication unit that reads, by performing an electronic communication with the medium, the first information stored in the storage area from the medium {McCoy, see at least: fig 2, #122, 124, 222; [0035] The remote devices 122, 124 of the individual users (e.g., customers, store associates) include a user device software application of the system 200 to provide a user interface that prompts the user to… operate a wireless communication protocol of , 
a location of the product {McCoy, see at least: [0032] Once the communication from the remote device 122, 124 is established with the tag device, the tag device provides the indication signal to alert the individual user to the specific user-desired item to which the tag device is attached … the transferred data received by the remote device 122, 124 of the user can include location data}, and
a notification unit that acquires second information of the product, based on reading the first information by the communication unit, and outputs the second information to a first output apparatus for use by the store employee to control the first output apparatus to produce an indication for the store employee indicating a place at which the product is located {McCoy, see at least: fig 3, output unit; fig 5; [0032] Once the communication from the remote device 122, 124 is established with the tag device, the tag device provides the indication signal to alert the individual user to the specific user-desired item to which the tag device is attached … the transferred data received by the remote device 122, 124 of the user can include location data (i.e., second information) of the matched item, such as a graphical map of the item and the user to guide the user to within a certain proximity of the tag device such that the tag device may provide the indication signal; [0034] The control signal can be transmitted based on various parameters, such as the location data of the user device 122, 124 (e.g., the tag device 222 generates the indication signal when the data processing unit determines that the user device 122, 124 is within a certain proximity of the tag device 222); [0042] If there is a match, then the power unit 303 provides power to the output unit (e.g., LEDs 306, LCD 307, etc.) to thereby ;
Although disclosing a system for helping a customer find a product, McCoy does not disclose:
a medium of a customer;
a unit that reads, by performing an electronic communication with the medium of the customer, the first information stored in the storage area from the medium of the customer at a location that is separated from the product;
wherein the medium of the customer has an identification surface including an identification information for the product, and
the unit obtains the information by reading the identification information from the identification surface of the medium of the customer.
However, Zises teaches:
a medium of a customer {Zises, see at least: [0079] The search query may be created by capturing one or more images [interpreted as medium of a customer] of each target product 116, at operation 607. This may comprise taking a digital photograph [interpreted as medium of a customer] of a sample item (e.g., an empty cereal box or previously purchased product item, at home); [0080] one or more target products 116 may be included in the search query by scanning the associated product bar code, at operation 611. Again, this may comprise… scanning a barcode or other visual code separate from a product item (e.g., in a magazine, coupon, or the like [interpreted as medium of a customer])};
a unit that reads, by performing an electronic communication with the medium of the customer, the first information stored in the storage area from the medium of the customer at a location that is separated from the product {Zises, see at least: [0080] one or more target products 116 may be included in the search query by scanning the associated product bar code, at operation 611. Again, this may comprise… scanning a barcode or other visual code separate from a product item (e.g., in a magazine, coupon, or the like)(i.e., scanning the barcode on the digital photograph of the item)};
wherein the medium of the customer has an identification surface including an identification information for the product {Zises, see at least: [0079] taking a digital photograph of a sample item (e.g., an empty cereal box or previously purchased product item, at home); [0080] one or more target products 116 may be included in the search query by scanning the associated product bar code, at operation 611}, and
the unit obtains the information by reading the identification information from the identification surface of the medium of the customer {Zises, see at least: [0079] This may comprise taking a digital photograph of a sample item (e.g., an empty cereal box or previously purchased product item, at home); [0080] one or more target products 116 may be included in the search query by scanning the associated product bar code, at operation 611. Again, this may comprise… scanning a barcode or other visual code separate from a product item (e.g., in a magazine, coupon, or the like)(i.e., scanning the barcode on the digital photograph of the item)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included previously purchased items as taught by Zises in the sales assistance system of McCoy in order to receive product recognition criteria (Zises, see: [0075]).

With respect to claim 2, McCoy and Zises teach the system of claim 1. McCoy further discloses:
wherein the store employee terminal further comprises a writing unit that writes the first information in the storage area when the medium is provided to a customer {McCoy, see at least: fig 3, #311; [0039] The tag device can be configured to have a unique identifying code corresponding to the specific device. The identifying code can be programmed into the device after activation of the configuration switch 311, which enables that specific tag device to be coded ... a store associate can activate the configuration switch 311 (which can be a physical switch on the tag device 222, or a virtual switch enabled based on the programming protocol implemented by the store associate) to allow only the specific tag device (or devices that match an attribute) to be coded. The store associate can use a mobile device (e.g., a mobile device running joyn Blackbird) to scan tag of the item, and a programming message is sent to tag device to wipe out an existing configuration and replace it with the new configuration data}.

With respect to claim 3, McCoy and Zises teach the system of claim 2. McCoy further discloses:
wherein the first information written in the storage area by the writing unit cannot be rewritten {McCoy, see at least: [0039] The identifying code can be programmed into the device after activation of the configuration switch 311, which enables that specific tag device to be coded. For example, a store associate can activate the configuration switch 311 (which can be a physical switch on the tag device 222, or a virtual switch enabled based on the programming protocol implemented by the store associate) to allow only the specific tag device (or devices that match an attribute) to be coded (i.e., the identifying code cannot be rewritten when the configuration switch 311 is inactive)}.

With respect to claim 4, McCoy and Zises teach the system of claim 1. McCoy further discloses:
wherein the second information comprises information indicating the place of the product {McCoy, see at least: [0032] the transferred data received by the remote device 122, 124 of the user can include location data (i.e., second information) of the matched item, such as a graphical map of the item and the user to guide the user to within a certain proximity of the tag device such that the tag device may provide the indication signal}, and
the notification unit outputs the place of the product to the first output apparatus {McCoy, see at least: [0042]  the data processing unit can be operated using the processing unit of the user devices 122, 124 such that the user device is used to communicate with the tag device 222 directly … If there is a match, then the power unit 303 provides power to the output unit (e.g., LEDs 306, LCD 307, etc.) to thereby provide an indicator signal associated with the particular product to which the tag device 222 is attached (e.g., particular LED color, flash rate, text, etc. to light up); [0046] a process 560 causes the tag device to produce an output signal to draw attention to the tag device when the user device is within a proximity of the location of the tag device in the place}.

With respect to claim 5, McCoy and Zises teach the system of claim 4. McCoy further discloses:
wherein the first output apparatus is a light emitting apparatus disposed with respect to each product in a product display shelf installed in a store employee-only area {McCoy, see at least: [0042] The tag device 222 ‘looks’ for a specific signal (e.g., including the code), and then matches the transmitted attribute data to the attribute data stored in the configuration memory , and
the notification unit causes, among light emitting apparatuses each of which is disposed with respect to each product, the light emitting apparatus corresponding to the place of the product to emit light as the indication, the place being indicated by the second information {McCoy, see at least: [0032] Once the communication from the remote device 122, 124 is established with the tag device, the tag device provides the indication signal to alert the individual user to the specific user-desired item to which the tag device is attached; [0042] If there is a match, then the power unit 303 provides power to the output unit (e.g., LEDs 306, LCD 307, etc.) to thereby provide an indicator signal associated with the particular product to which the tag device 222 is attached (e.g., particular LED color, flash rate, text, etc. to light up); [0046] a process 560 causes the tag device to produce an output signal to draw attention to the tag device when the user device is within a proximity of the location of the tag device in the place}.

With respect to claim 6, McCoy and Zises teach the system of claim 1. McCoy further discloses:
wherein the second information further comprises information on a related product of the product {McCoy, see at least: [0028] In an example of cross-selling and up-selling opportunities enabled by the disclosed Find My Stuff technology, the data processing unit can activate the tag device(s) attached to a complimentary product or products determined to be related to a particular product, e.g., such as a product or products that ‘complete a look’}, and
the notification unit outputs the information on the related product to a second output apparatus for use by a customer {McCoy, see at least: [0028] Accordingly, a set of neck ties might light up on a neighboring shelf in the store after the customer selects a shirt, e.g., in which the shirt could be a user-desired product initially highlighted using the disclosed Find My stuff technology}.

With respect to claim 7, McCoy and Zises teach the system of claim 1. McCoy further discloses:
wherein the store employee terminal is a product registration terminal that registers a product that a customer purchases {McCoy, see at least: [0025] the systems disclosed herein can also be configured such that a single tag device is registered to or associated with multiple items; [0029] the one or more computers or servers 112, 114 are in communication with the remote devices 122, 124 of the individual users (e.g., customers or store associates) to transmit and receive data to and from the user's device, e.g., such as the product information of the desired product to be purchased by the customer; [0039] The store associate can use a mobile device (e.g., a mobile device running joyn Blackbird) to scan tag of the item, and a programming message is sent to tag device to wipe out an existing configuration and replace it with the new configuration data}.

With respect to claim 9, McCoy discloses:
A sales operations assistance method performed by a computer, the method comprising {McCoy, see at least: fig 2; fig 5; [0018] a user (e.g., customer or store associate) can find an item or group of items by selecting criteria on an in-store display device (e.g., kiosk) and/or on :
by performing an electronic communication with a medium having a storage area that stores first information indicating a type of a product, reading the first information stored in the storage area from the medium {McCoy, see at least: fig 2, # 122, 124, 222; [0035] The remote devices 122, 124 of the individual users (e.g., customers, store associates) include a user device software application of the system 200 to provide a user interface that prompts the user to… operate a wireless communication protocol of the user device to communicate with the specified beacon provided by the tag devices 222 associated with the specified items determined to match the user criteria},
a location of the product {McCoy, see at least: fig 2, # 122, 124, 222; [0032] Once the communication from the remote device 122, 124 is established with the tag device, the tag device provides the indication signal to alert the individual user to the specific user-desired item to which the tag device is attached … the transferred data received by the remote device 122, 124 of the user can include location data}; and
acquiring second information of the product, based on reading the first information {McCoy, see at least: fig 5; [0032] Once the communication from the remote device 122, 124 is established with the tag device, the tag device provides the indication signal to alert the individual user to the specific user-desired item to which the tag device is attached … the transferred data received by the remote device 122, 124 of the user can include location data (i.e., second information) of the matched item, such as a graphical map of the item and the user to guide the user to within a certain proximity of the tag device such that the tag device may provide the indication signal}, and
outputting the second information to a first output apparatus for use by a store employee to control the first output apparatus to produce an indication for the store employee indicating a place at which the product is located {McCoy, see at least: fig 3, output unit; fig 5; a process 560 causes the tag device to produce an output signal to draw attention to the tag device when the user device is within a proximity of the location of the tag device in the place; [0032] Once the communication from the remote device 122, 124 is established with the tag device, the tag device provides the indication signal to alert the individual user to the specific user-desired item to which the tag device is attached; [0042] If there is a match, then the power unit 303 provides power to the output unit (e.g., LEDs 306, LCD 307, etc.) to thereby provide an indicator signal associated with the particular product to which the tag device 222 is attached (e.g., particular LED color, flash rate, text, etc. to light up); [0018] a user (e.g., customer or store associate) can find an item or group of items by selecting criteria on an in-store display device (e.g., kiosk) and/or on the user's mobile device}.
Although disclosing a method for helping a customer find a location of an item, McCoy does not disclose:
by performing an electronic communication with a medium of a customer, reading the first information stored in the storage area from the medium at a location that is separated from the product;
wherein the medium of the customer has an identification surface including an identification information for the product, and
the first information is read by reading the identification information from the identification surface of the medium of the customer.
However, Zises teaches:
by performing an electronic communication with a medium of a customer, reading the first information stored in the storage area from the medium at a location that is separated from the product {Zises, see at least: [0080] one or more target products 116 may be included in the search query by scanning the associated product bar code, at operation 611. Again, this may comprise… scanning a barcode or other visual code separate from a product item (e.g., in a magazine, coupon, or the like)(i.e., scanning the barcode on the digital photograph of the item)};
wherein the medium of the customer has an identification surface including an identification information for the product {Zises, see at least: [0079] taking a digital photograph of a sample item (e.g., an empty cereal box or previously purchased product item, at home); [0080] one or more target products 116 may be included in the search query by scanning the associated product bar code, at operation 611}, and
the first information is read by reading the identification information from the identification surface of the medium of the customer {Zises, see at least: [0079] This may comprise taking a digital photograph of a sample item (e.g., an empty cereal box or previously purchased product item, at home); [0080] one or more target products 116 may be included in the search query by scanning the associated product bar code, at operation 611. Again, this may comprise… scanning a barcode or other visual code separate from a product item (e.g., in a magazine, coupon, or the like)(i.e., scanning the barcode on the digital photograph of the item)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included previously purchased items as taught by Zises in the sales assistance system of McCoy in order to receive product recognition criteria (Zises, see: [0075]).

Regarding claims 10-15, and 17, claims 10-15 are directed to a method, while claim 17 is directed to a non-transitory computer readable medium. Claims 10-15 recite limitations that are parallel in nature to those addressed above for claims 2-7, which are directed towards a system, while claim 17 recites limitations that are parallel in nature to those addressed above for claim 9, which is directed to a method. Therefore, claims 10-15, and 17 are rejected for the same reasons as set forth above for claims 2-7, and 9, respectively. 
It is noted that claim 17 includes additional elements of: 
A non-transitory computer readable medium storing a program causing a computer to execute a sales operations assistance method.
McCoy discloses:
A non-transitory computer readable medium storing a program causing a computer to execute a sales operations assistance method {McCoy, see at least: [0058] Implementations … can be implemented as one or more computer program products, i.e., one or more modules of computer program instructions encoded on a tangible and non-transitory computer readable medium for execution by, or to control the operation of, data processing apparatus}.

With respect to claim 19, McCoy and Zises teach the system of claim 1. McCoy further discloses:
wherein the second information includes at least one of information {McCoy, see at least: [0032] the transferred data received by the remote device 122, 124 of the user can include location data (i.e., second information) of the matched item, such as a graphical map of the item and the user to guide the user to within a certain proximity of the tag device such that the tag device may provide the indication signal}; and
a price of the product {McCoy, see at least: [0048] a customer or store associate can utilize the disclosed technology to look for merchandise based on a set of attributes such as color, size, style, fabric, brand, price, ratings, clearance, popularity, discontinued, etc.}
Although disclosing looking for items based on price, McCoy does not disclose:
wherein the second information includes at least one of information on a price of the product and information on benefits applied to the product.
However, Zises teaches:
wherein the information includes at least one of information on a price of the product and information on benefits applied to the product {Zises, see at least: [0083] The shopper 203 may, e.g., register to automatically be alerted to products that are available at a special deal, for example being priced more than a certain percentage less than usual}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included previously purchased items as taught by Zises in the sales assistance system of McCoy in order to receive product recognition criteria (Zises, see: [0075]).

With respect to claim 20, McCoy and Zises teach the system of claim 1. McCoy further discloses:
wherein the medium stores the first information of a product desired by the customer {McCoy, see at least: fig 2, #222; fig 3; [0038] The configuration memory 314 can be configured to store a list of attributes regarding a product to which the tag device is attached}.
Although disclosing a medium that stores information of a product that a customer is interested in, McCoy does not disclose:
wherein the medium is possessed by a customer.

wherein the medium is possessed by a customer {Zises, see at least: [0078] Creation of the search query, at operation 603, may be performed … at a location remote from the store 108 (e.g., that the shopper's home computer system 248); [0079] The search query may be created by capturing one or more images of each target product 116, at operation 607. This may comprise taking a digital photograph of a sample item (e.g., an empty cereal box or previously purchased product item, at home)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included previously purchased items as taught by Zises in the sales assistance system of McCoy in order to receive product recognition criteria for an item of interest (Zises, see: [0075]).

With respect to claim 21, McCoy and Zises teach the system of claim 1. McCoy further discloses:
wherein the indication comprises an auditory output indicating the place {McCoy, see at least: fig 3, #308; [0018] a user (e.g., customer or store associate) can find an item or group of items by selecting criteria on an in-store display device (e.g., kiosk) and/or on the user's mobile device, which triggers a specialized ‘tag’ device attached to the product(s) to selectively provide a visual, audio, and/or haptic response}.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy et. al. (US 20170061525 A1, herein referred to as McCoy), in view of Zises (US 20140156459 A1, herein referred to as Zises), in further view of Woodward et. al. (US 8010411 B2, herein referred to as Woodward).

With respect to claim 8, McCoy and Zises teach the system of claim 1. McCoy does not disclose:
wherein the product is a cigarette.
However, Woodward teaches:
wherein the product is a cigarette {Woodward, see at least: fig 7C; [5:1-6] As shown in FIG. 7C, the Regulation Code Attribute Table 770 may be used to define a plurality of different classes and sub-classes of regulated products such as, for example, alcohol, beer, 3.2% beer, distilled spirits, wine, dairy, insignia, tobacco, cigarettes, cigars, pipe tobacco, non-regulated products, etc}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included regulated products including cigarettes as taught by Woodward in the sales assistance system of McCoy and Zises in order to comply with laws and regulations that affect on-line sales transactions (Woodward, see: [2:1-4]).

Regarding claim 16, claim 16 is directed to a method. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 8, which is directed towards a system. Therefore, claim 16 is rejected for the same reasons as set forth above for claim 8.

Response to Arguments
With respect to the rejections under 35 U.S.C. 112, Applicant’s amendments have rendered the original rejections moot. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 10-11 of the Remarks, Applicant refers to the previous arguments submitted on January 13, 2022, stating “during the above-noted interview, the Applicant's traversal was not given weight due to purported differences between the technological field of the pending claims and those of the examples and the CosmoKey case.” However, Examiner respectfully believes Applicant misunderstood Examiner’s position during the interview in regards to the comparison of CosmoKey to the instant invention, and will detail a clearer explanation below.
On pages 10-12 of the Remarks dated January 13, 2022, Applicant argues “one of ordinary skill in the art would have understood that the claimed features represent an improvement using computer technology” because “the US Court of Appeals for the Federal Circuit decision in Cosmokey v. Duo Security (October 4, 2021) indicates that the computer technology itself need not be improved but instead simply that the claimed features represent an improvement using such technology.” However, Examiner respectfully disagrees with Applicant’s interpretation of CosmoKey and its comparison to the instant invention.
The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. 
In the case of CosmoKey, the court decided that the claims recited an improvement because “the claims and written description suggest that the focus of the claimed advance is activation of the authentication function, communication of the activation within a predetermined time, and automatic deactivation of the authentication function, such that the invention provides enhanced security and low complexity with minimal user input.” CosmoKey Sols. GmbH & Co. KG v. Duo Sec. LLC, 15 F.4th 1091 (Fed. Cir. 2021). In other words, “the ’903 patent claims and specification recite a specific improvement to authentication that increases security, prevents unauthorized access by a third party, is easily implemented, and can advantageously be carried out with mobile devices of low complexity” because “the ’903 patent discloses a technical solution to a security problem in networks and computers.” Id. Reaffirming their decision from Finjan, the court reiterated in CosmoKey that “[i]mproving security . . . can be a non-abstract computer-functionality improvement if done by a specific technique that departs from earlier approaches to solve a specific computer problem.” Id. See also Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1304–05 (Fed. Cir. 2008).
In contrast to CosmoKey, the instant invention does not demonstrate “a non-abstract computer-functionality improvement” because the instant invention is not “a specific technique that departs from earlier approaches to solve a specific computer problem.” Id. The instant invention also does not demonstrate “a technical solution to a… problem in networks and computers.” Id. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). As previously stated, this is reflected in paragraphs [0002]-[0012] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as locating products in a store, which is not a computer-specific problem. Although the claims include computer technology such as an electronic communication, a computer, a medium, a storage area, and a first output apparatus, such elements are merely peripherally incorporated in order to implement the abstract idea of locating a product in a store.
Unlike CosmoKey, neither the specification nor the claims of the instant invention identify a technical solution to a computer problem. The instant claims are not directed to improving “the existing technological process” but rather are directed to improving the commercial task of helping a user locate an item in a store. The claimed process is not providing any improvement to another technology or technical field because the claimed invention is not solving a computer-specific problem like the ‘903 patent of CosmoKey. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer 

With respect to the rejection under 35 U.S.C. 102, Applicant’s amendments have rendered the rejection moot. Therefore, the rejection is hereby withdrawn.

With respect to the rejection under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages of the Remarks, Applicant argues “McCoy in view of Zises fails to disclose or reasonably suggest each and every element of claim 1” because “one of ordinary skill in the art viewing the cited references would not have found it obvious to interchange features of a server 115 from the rejection of claim 1 and the barcode 132 of target products 116 of the rejection of claim 18.” However, Examiner respectfully disagrees with Applicant’s analysis of McCoy and Zises.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office has determined broadest reasonable interpretation to mean “giving claims their broadest reasonable construction ‘in light of the specification as it would be In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111). Additionally, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Furthermore, it is not necessary for a reference, either on its own or in combination, to recognize the specific advantages of Applicant’s invention in order to be considered prior art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant (see MPEP §2144, section IV). 
In the instant case, in view of the current amendments and under broadest reasonable interpretation, “a medium” is being interpreted as a tag device rather than a server. McCoy discloses a tag device that can be used to locate an item in a store (McCoy: fig 2, [0032]-[0035]). The tag device stores product and location information, and a store employee can use their device to communicate with the tag device to locate the item (McCoy: fig 2, [0029], [0032]-[0035]). McCoy does not disclose that the tag device is of a customer, the tag device having an identification surface including an identification information of the product, nor a unit that obtains the first information by reading the identification information from the identification surface of the tag device, but Zises teaches that a user can take pictures of an item or possess a magazine which can have scannable barcodes for identifying the product(s) (Zises: [0079]-

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pas (US 20150356657 A1) was used to understand other methods for using light indicators to indicate a location of a product in a retail environment.
Brantley (US 20140279269 A1) was used to understand other methods for using light indicators to indicate locations of pharmaceuticals in a pharmacy for an employee that is refilling prescriptions based on the location of a mobile device of a customer.
Sterling (2014 NPL) was used to understand how Wal-Mart is implementing product search into their mobile apps in order for customers to locate desired items at specific stores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625